DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hagestad et al. (2017/0322389) in view of Gong (5,124,847) in view of Lobanoff (4,681,366).

Regarding claim 1, Hagestad discloses an apparatus (at least Figures 4 and 5) comprising: a mirror body (10, first pane, 20, second pane, 30, third pane), comprising one or more mirror body sections (10, first pane, 20, second pane, 30, third pane),  herein the mirror body is associated with an exposed state (Figure 5, 520, open 
Hagestad fails to teach wherein the mirror body is attachable, using a first attachment element, to a portion of a dashboard or a central console in a motor vehicle, and a connector, wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a power source. Hagestad and Gong are related because both teach a mirror apparatus.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hagestad to incorporate the teachings of Gong and provide the mirror body to be attachable, using a first attachment element, to a portion of a dashboard or a central console in a motor vehicle. Doing so would allow for reliable securing of the mirror to the dashboard in order to provide the mirror in a desirable location of a vehicle.
The modified Hagestad fails to teach a connector, wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a power source. The modified Hagestad and Lobanoff are related because both teach a mirror body with a light element.
Lobanoff discloses a mirror apparatus comprising a connector (Figures 1 and 14, 423, electrical power leads), wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a power source (col 7 lines 3-5 teach 423, electrical power leads, electrically connect a vehicle power source with 414, side lights).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Hagestad to incorporate the teachings of Lobanoff and provide a connector; and wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a 

Regarding claim 2, the modified Hagestad discloses the apparatus of claim 1, further comprising a switch for activating or deactivating the light element ([0035]).

Regarding claim 4, the modified Hagestad discloses the apparatus of claim 1, wherein an angular orientation of the first mirror body section or the second mirror body section is adjustable after the mirror body is attached, using the first attachment element, to the portion of the dashboard or the central console in the motor vehicle (Figure 5 depicts 520, open position, and 530, open position, which are adjustable by 70, mechanism; 30, third pane, which is considered to be the second mirror body, is depicted to have an adjustable angular orientation).

Regarding claim 5, the modified Hagestad discloses the apparatus of claim 1, wherein the light element is not activatable or not activated when the mirror body is in the hidden state (Lobanoff: Figure 1, 15, switch; col 3 lines 47-50).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hagestad et al. (2017/0322389) in view of Gong (5,124,847) in view of Lobanoff (4,681,366) as applied to claim 1 above, and further in view of Hutzel et al. (2006/0050018).


Hutzel discloses a mirror body comprising a brightness or intensity or color modifier for modifying the brightness or intensity or color of the light element, respectively (Figures 6 and 7, 34, adjustment mechanism; [0074]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Hagestad to incorporate the teachings of Hutzel and provide a brightness or intensity or color modifier for modifying the brightness or intensity or color of the light element, respectively. Doing so would allow for desirable light characteristics available at various points of the day/ambient lighting.

Claims 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hagestad et al. (2017/0322389) in view of Lobanoff (4,681,366).

Regarding claim 6, Hagestad discloses an apparatus (at least Figures 4 and 5) comprising: a mirror body (10, first pane, 20, second pane, 30, third pane), comprising one or more mirror body sections (10, first pane, 20, second pane, 30, third pane), attachable, using a first attachment element, to a first interior portion of a motor vehicle or a second interior portion of the motor vehicle (Figure 5 depicts the back surface of 10, first pane, is attached to 50, sun visor), wherein the mirror body is associated with an exposed state (Figure 5, 520, open position, and 530, open position) and a hidden 
Hagestad fails to teach a connector, wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a power source. The modified Hagestad and Lobanoff are related because both teach a mirror body with a light element.
Lobanoff discloses a mirror apparatus comprising a connector (Figures 1 and 14, 423, electrical power leads), wherein the light element is activatable or activated when 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hagestad to incorporate the teachings of Lobanoff and provide a connector; and wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a power source. Doing so would allow for reliable and consistent light to be available when the user determines to use the feature.

Regarding claim 7, the modified Hagestad discloses the apparatus of claim 6, further comprising a manual, mechanical, or electronic initiation element for enabling the mirror body to be placed in the exposed state or the hidden state (60, manual button; [0017]).

Regarding claim 8, the modified Hagestad discloses the apparatus of claim 6, wherein when the mirror body is attached, using the first attachment element, to the first interior portion of the motor vehicle or the second interior portion of the motor vehicle (Figure 5 depicts the back surface of 10, first pane, is attached to 50, sun visor), the first mirror body section or the second mirror body section does not rest on a surface of the first interior portion of the motor vehicle or the second interior portion of the motor vehicle (Figure 5 depicts 30, third pane, does not directly rest on 50, sun visor).


Regarding claim 9, the modified Hagestad discloses the apparatus of claim 6, wherein the first interior portion of the motor vehicle or the second interior portion of the motor vehicle comprises at least one of a visor, a dashboard, a central console, a rearview mirror body, or a headboard of the motor vehicle (50, sun visor).

Regarding claim 10, Hagestad discloses an apparatus (at least Figures 4 and 5) comprising: a mirror body (10, first pane, 20, second pane, 30, third pane), comprising one or more mirror body sections (10, first pane, 20, second pane, 30, third pane), attachable, using a first attachment element, to an object (Figure 5 depicts the back surface of 10, first pane, is attached to 50, sun visor), wherein the mirror body is associated with an expanded state (Figure 5, 520, open position, and 530, open position) and a contracted state (510, closed position), wherein the one or more mirror body sections, comprising a first mirror body section (30, third pane) and a second mirror body section (10, first pane), comprise one or more reflective surfaces (11, first reflective surface, 31, third reflective surface), wherein the first mirror body section, comprising a first reflective surface (30, third pane, including 31, third reflective surface), is connected, using a second attachment element (70, mechanism), to the second mirror body section comprising a second reflective surface (10, first pane, including 11, first reflective surface), wherein the first attachment element is different from the second attachment element (Figure 5, at attachment between 10, first pane, and 50, visor, is different than the bottom 70, mechanism); a light element comprised in or on the second mirror body section (15, lighting fixture); wherein, in the expanded state, the first mirror 
Hagestad fails to teach a connector, wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a 
Lobanoff discloses a mirror apparatus comprising a connector (Figures 1 and 14, 423, electrical power leads), wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a power source (col 7 lines 3-5 teach 423, electrical power leads, electrically connect a vehicle power source with 414, side lights).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hagestad to incorporate the teachings of Lobanoff and provide a connector; and wherein the light element is activatable or activated when the light element or the mirror body is connected, via the connector, to a power source. Doing so would allow for reliable and consistent light to be available when the user determines to use the feature.

Regarding claim 11, the modified Hagestad discloses the apparatus of claim 10, wherein when the mirror body is attached, using the first attachment element, to the object, the first mirror body section or the second mirror body section is not in physical contact with the object (30, third pane, is not in physical contact with 50, sun visor).

Regarding claim 12, the modified Hagestad discloses the apparatus of claim 10, wherein the object comprises a substantially flat surface (Figures 4 and 5, 50, sun visor, is substantially flat), and wherein an angular orientation of the first reflective surface or the second reflective surface is adjustable with respect to the substantially flat surface 

Regarding claim 14, the modified Hagestad discloses the apparatus of claim 10, wherein an angular orientation of the first mirror body section, the second mirror body section, or the light element is adjustable after the mirror body is attached, using the first attachment element, to the object (Figure 5 depicts 520, open position, and 530, open position, which are adjustable by 70, mechanism).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hagestad et al. (2017/0322389) in view of Lobanoff (4,681,366) as applied to claim 10 above, and further in view of Gong (5,124,847).

Regarding claim 13, the modified Hagestad discloses the apparatus of claim 10, but fails to teach wherein the mirror body, in the expanded state, is positionable, using the first attachment element, without being supported by an external surface located substantially perpendicular to and under the first reflective surface or the second reflective surface. The modified Hagestad and Gong are related because both teach an apparatus with a mirror body.
Gong discloses an apparatus wherein the mirror body, in the expanded state, is positionable, using the first attachment element (Figures 4 and 5 depict an expanded and collapsed state that utilizes 14, apertures, to provide change in positions from expanded to collapsed states, which includes partially expanded states), without being 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Hagestad to incorporate the teachings of Gong and provide wherein the mirror body, in the expanded state, is positionable, using the first attachment element, without being supported by an external surface located substantially perpendicular to and under the first reflective surface or the second reflective surface. Doing so would allow for a more lightweight and compact apparatus to be realized.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagestad et al. (2017/0322389) in view of Lobanoff (4,681,366) as applied to claim 10 above, and further in view of Azodi (2018/0069585).

Regarding claim 15, the modified Hagestad discloses the apparatus of claim 10, but fails to teach a depressed area, a compartment, or a platform in at least one of the first mirror body or the second section. The modified Hagestad and Azodi are related because both teach an apparatus with a mirror body.
Azodi discloses an apparatus comprising a depressed area, a compartment, or a platform in at least one of the first mirror body or the second section (Figures 6A and 7A; 200, phone case, includes 210, sidewalls, and 233, receptacle).


Regarding claim 16, the modified Hagestad discloses the apparatus of claim 15, wherein the depressed area, the compartment, or the platform holds or retains a cosmetic product (Azodi: [0070] teaches 233, receptacle, includes a magnet that helps retain a cosmetic containing insert).

Regarding claim 17, the modified Hagestad discloses the apparatus of claim 15, wherein the depressed area, the compartment, or the platform holds or retains an electronic device comprising a video camera (Azodi: at least [0063, 0065] teach 210, sidewalls, hold a phone; Figure 4 depicts 166, camera lens, on 102, phone).

Regarding claim 18, the modified Hagestad discloses the apparatus of claim 17, wherein the electronic device comprises a mobile phone (Azodi: at least [0063, 0065] teach 210, sidewalls, hold a phone).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hagestad et al. (2017/0322389) in view of Lobanoff (4,681,366) as applied to claim 10 above, and further in view of McKelvey et al. (2020/0093242).

Regarding claim 19, the modified Hagestad discloses the apparatus of claim 10, but fails to teach an aperture in at least one of the first mirror body section or the second mirror body section. The modified Hagestad and McKelvey are related because both teach an apparatus with a mirror body.
McKelvey discloses an apparatus comprising an aperture in at least one of the first mirror body section or the second mirror body section (Figure 1, 8, top frame, includes 24, hanger, which has an aperture).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Hagestad to incorporate the teachings of McKelvey and provide an aperture in at least one of the first mirror body section or the second mirror body section. Doing so would allow for the apparatus to be hung from a vertical surface.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hagestad et al. (2017/0322389) in view of Lobanoff (4,681,366) as applied to claim 10 above, and further in view of Zaglin et al. (2010/0128374).


Zaglin discloses an apparatus comprising an aperture in at least one of the first reflective surface or the second reflective surface (at least [0019] teaches holes formed in each of the first and second mirrored portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Hagestad to incorporate the teachings of Zaglin and provide an aperture in at least one of the first reflective surface or the second reflective surface. Doing so would allow for a compact design to attach the mirrored portions to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872